          Case 1:19-cr-00688-VSB Document 19 Filed 04/14/20 Page 1 of 1




                                                                 April 14, 2020
By ECF/Email
Honorable Vernon S. Broderick
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
New York, New York 10007

Re:    United States v. Jaime Morales Sanchez, 19 Cr. 688 (VSB)

Hon. Judge Broderick:
       With the consent of the Government, I write to respectfully request that the Court advance
sentencing in this case from its current date of May 1, 2020 to any date between Tuesday, April
21 and Friday, April 24, 2020.

        Mr. Morales Sanchez has been incarcerated in connection with this case since September
12, 2019, first at the Metropolitan Correctional Center and now at the Westchester County Jail.
On January 30, 2020, he pleaded guilty to making a false statement in a passport application in
violation of 18 U.S.C. § 1542 and 2 pursuant to a plea agreement with a stipulated guidelines range
of one to seven months’ imprisonment. On March 3, 2020, in my presence, U.S. Probation Officer
Angela Cosenza interviewed Mr. Morales Sanchez for a presentence report with the assistance of
a Spanish interpreter. On April 6, 2020, the first draft of her report was circulated to counsel for
both parties. By April 20, 2020, the parties will have had 14 days to state any objections to that
report in writing. Mr. Morales Sanchez is prepared to waive his rights under Federal Rule of
Criminal Procedure 32 with regard to the timing of disclosure for a final presentence report.

        Given that a presentence report can be made available to the Court shortly and that Mr.
Morales Sanchez has already served the top of his guidelines on this case, we request that
sentencing be expedited from May 1, 2020 to next week. Mr. Morales Sanchez consents to
proceeding to sentencing by phone. Mr. Morales Sanchez’s sentencing memorandum is already
due this Friday, April 17, 2020. Assistant U.S. Attorney Jarrod Schaeffer has agreed to submit his
sentencing memorandum next Monday, April 20, 2020, instead of the original due date of April
24, 2020 in order to enable the Court to grant our request. Thank you for considering it.

                                                      Respectfully submitted,
                                                      /s/ Ariel Werner
                                                      Ariel Werner
                                                      Assistant Federal Defender
                                                      (212) 417-8770

cc:       Jarrod Schaeffer, Assistant U.S. Attorney
